 


109 HR 3383 IH: What’s Love Got to Do With It Act
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3383 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Hensarling introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To promote commercial aviation service and economic development in the Dallas/Fort Worth region. 
 
 
1.Short titleThis Act may be cited as the What’s Love Got to Do With It Act. 
2.Suspension of operating certificatesNotwithstanding any other provision of law, if law takes effect that makes Love Field in Dallas, Texas, not eligible to hold an airport operating certificate pursuant to part 139 of title 14, Code of Federal Regulations, the Des Moines International Airport located in Des Moines, Iowa, and the Tulsa International Airport located in Tulsa, Oklahoma, shall not be eligible to hold such certificates.  
 
